                            Case 20-13103-BLS              Doc 312        Filed 03/10/21        Page 1 of 5




                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE

                                                                         Chapter 11 (Subchapter V)
             In re:
                                                                         Case No. 20-13103 (BLS)
             BC HOSPITALITY GROUP INC., et al.,
                                                                         (Jointly Administered)
                                                     Debtors. 1
                                                                         Docket Ref. Nos. 303 & 307


                    SUPPLEMENTAL DECLARATION OF PATRICK J. BARTELS, JR.
               IN SUPPORT OF ENTRY OF THE PROPOSED ORDER (I) APPROVING ASSET
              PURCHASE AGREEMENT, (II) AUTHORIZING THE SALE OF THE DEBTORS’
             ASSETS FREE AND CLEAR OF ALL ENCUMBRANCES, (III) AUTHORIZING THE
             ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
                     UNEXPIRED LEASES, AND (IV) GRANTING RELATED RELIEF

                      I, Patrick J. Bartels, Jr., declare that the following is true and correct to the best of my

        knowledge, information, and belief:

                      1.     I submit this supplemental declaration (this “Supplemental Declaration”) in further

        support of: (i) entry of the proposed Order (I) Approving Asset Purchase Agreement,

        (II) Authorizing the Sale of the Debtors’ Assets Free and Clear of All Encumbrances,

        (III) Authorizing the Assumption and Assignment of Certain Executory Contracts and Unexpired

        Leases, and (IV) Granting Related Relief (the “Sale Order”) [Docket No. 303] and approval of the

        sale of substantially all of the Debtors’ assets to the Buyer (as defined in the APA (defined below))

        on the terms set forth in the Asset Purchase Agreement, dated March 9, 2021 (the “APA”), by and




        1       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
                number are: BC Hospitality Group Inc. (8766); BC Hospitality Group LLC (9360); BC International LLC (1356);
                BC Commissary NJ LLC (0230); E2 185 Bleecker LLC (6862); E2 60 West 22nd Street LLC (9567); E2 Lafayette
                LLC (7419); BC Williamsburg LLC (8277); BCRC LLC (7297); CW SSS LLC (9958); BC Union Square LLC
                (5172); BC 1385 Broadway LLC (2138); BC 630 Lexington LLC (3202); CCSW Fenway LLC (5517); E2 Seaport
                LLC (9720); BC Back Bay LLC (0550); BC Providence LLC (0737); BC Silver Lake LLC (2825); BC Century
                City LLC (0901); and BC West Hollywood LLC (3878). The Debtors’ mailing address is 205 Hudson Street,
                Suite 1001, New York, New York 10013.
27847695.3
                         Case 20-13103-BLS             Doc 312        Filed 03/10/21        Page 2 of 5




        between the Debtors and the Buyer,2 and (ii) the Declaration of Patrick J. Bartels, Jr. In Support

        of Entry of the Proposed Order (I) Approving Asset Purchase Agreement, (II) Authorizing the Sale

        of the Debtors’ Assets Free and Clear of All Encumbrances, (III) Authorizing the Assumption and

        Assignment of Certain Executory Contracts and Unexpired Leases, and (IV) Granting Related

        Relief (the “Bartels Declaration”) [Docket No. 307].

                 2.       I am over the age of 18 and am authorized to submit this Supplemental Declaration

        on the Debtors’ behalf. If called upon to testify, I could and would testify competently to the facts

        set forth herein.

        A.       The APA Provides for the Sale of the Debtors’ Assets Free and Clear of All Interests
                 and Claims

                 3.       As set forth in greater detail in the Bartels Declaration and the Declaration of

        Michael Mortell in Support of Entry of an Order (I) Approving Asset Purchase Agreement,

        (II) Authorizing the Sale of the Debtors’ Assets Free and Clear of All Encumbrances,

        (III) Authorizing the Assumption and Assignment of Certain Executory Contracts and Unexpired

        Leases, and (IV) Granting Related Relief [Docket No. 306], the terms of the APA provide for the

        Buyer to acquire substantially all of the Debtors’ assets, excluding the Excluded IP and the other

        Excluded Assets listed in the APA, in exchange for: (i) the assumption of various Assumed

        Liabilities, (ii) a cash payment of $333,000, and (iii) in the event that Closing does not occur on

        or prior to March 19, 2021, an additional cash payment in the amount of $30,000.

                 4.       To the best of my knowledge, I have been informed that if the Sale of the Debtors’

        assets pursuant to the APA was not free and clear of all Interests or Claims (except as otherwise

        assumed in, or permitted by the APA), or if the Buyer would or in the future, could, be liable for


        2    Capitalized terms used but not defined herein have the meanings ascribed to such terms in the Bidding Procedures
             Order or the APA (as defined below).
27847695.3

                                                                  2
                       Case 20-13103-BLS         Doc 312      Filed 03/10/21    Page 3 of 5




        any of the Interests or Claims (except as otherwise assumed in, or permitted by the APA), the

        Buyer would not have entered into the APA and would not consummate the Sale, to the detriment

        of the Debtors, their bankruptcy estates, and their creditors.

                B.      The Proposed Adequate Assurance Provided by the APA

                5.      Pursuant to the terms of the proposed Sale Order, the Debtors are requesting the

        Court’s authority to assume and assign certain of the Debtors’ executory contracts and unexpired

        leases of nonresidential real property to the Buyer, pursuant to sections 363 and 365 of the

        Bankruptcy Code and in accordance with the terms of the APA. The equity interests of the Buyer

        will be held by a group of the Debtors’ prepetition investors, including: Bain Capital Double

        Impact Fund, LP, BCIP Double Impact Associates, L.P., Kitchen Fund, LP, KF-Chloe LLC, Qoot

        International UK Limited, Lion/BC LLC, and Collab+Consumer I, L.P (collectively, the “Investor

        Group”). It is my understanding that the Investor Group is comprised of longstanding participants

        in the global restaurant space with experience in fine dining, fast casual, specialized investme nt,

        and international scaling.

                6.      Before the chapter 11 cases were filed, as set forth more fully in the First Day

        Declaration and the Bartels Declaration, the Investor Group invested $31 million in the Debtors in

        two tranches that closed in January 2018 and January 2019. The Investor Group’s investment in

        the Debtors positioned the Debtors to, among other things, (i) expand their footprint both

        domestically and internationally, (ii) increase their social objectives, and (iii) strengthen their

        operations and marketing initiatives.

                7.      In the period leading up to the Petition Date, as the Debtors’ liquidity position

        became increasingly dire, the Debtors reached out to the Investor Group to provide a DIP credit

        facility to support the Debtors’ operations and sale process during the chapter 11 cases. After

27847695.3

                                                          3
                      Case 20-13103-BLS          Doc 312      Filed 03/10/21     Page 4 of 5




        extensive negotiations, the Investor Group ultimately committed to provide a DIP loan to the

        Debtors in the principal amount of $3.25 million, which was approved by the Court on an interim

        basis on December 15, 2020 [Docket No. 35] and a final basis on January 7, 2021 [Docket No.

        103].

                8.     As set forth in the Bartels Declaration and the Notice of Designation of Winning

        Bidder and Cancellation of Auction [Docket No. 304], the revised bid represented by the APA,

        was the only offer that the Debtors received for the sale of their assets and is the only way that the

        Debtors can avoid immediate liquidation. To the best of my knowledge, the Buyer has

        demonstrated and attested to its wherewithal to continue to operate many, if not all, of the

        company’s locations after the Closing Date, and the Buyer will be able to satisfy the company’s

        ongoing obligations after the Closing Date. To the best of my knowledge, the Debtors and the

        Buyer believe that adequate assurance of future performance has been provided under section 365

        of the Bankruptcy Code.



                               [Remainder of Page Intentionally Left Blank]




27847695.3

                                                          4
                        Case 20-13103-BLS         Doc 312      Filed 03/10/21      Page 5 of 5




                                                   CONCLUSION

                  9.     Based on the foregoing, to the best of my knowledge, I believe that the Debtors’

        determination to enter into the APA, and to seek approval of the Sale of substantially all of their

        assets, excluding the By Chloe Mark, on the terms set forth in the proposed Sale Order, represents

        a valid exercise of the Debtors’ business judgment and is fair, reasonable, and in the best interests

        of the Debtors’ estates.




                  Pursuant to section 1746 of title 28 of the United States Code, I declare under penalty of

        perjury that the foregoing is true and correct.


             Dated: March 10, 2021                            /s/ Patrick J. Bartels, Jr.
                                                              Name: Patrick J. Bartels, Jr.
                                                              Title: Independent Director
                                                              BC Hospitality Group Inc.




27847695.3

                                                          5
